Clifford F. Brown, J.,
concurring in part and dissenting in part.
I dissent only from that part of the judgment of this court which reverses the Court of Appeals’ judgment awarding attorney fees for relator. It is my view that this protracted litigation, generated by respondents, evidenced by two appeals and one mandamus action, with two unsuccessful, and one successful, efforts for review by this court, all pertaining to the various facets of the same subject matter, is sufficiently indicative of bad faith. Such bad faith of respondents entitles relator to the award of attorney fees.
I concur in that part of the judgment of this court which affirms the Court of Appeals.